DETAILED ACTION
1.	Claims 1-21 have been presented for examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
2.	Acknowledgment is made of applicant's claim for priority to provisional application 62/430737 filed on 12/6/16.
Response to Arguments
3.	Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive. 
	i)	Following Applicants amendments the previously presented 112 rejections are WITHDRAWN.
ii)	Following Applicants amendments an additional 112 rejection has been provided below.
iii)	In view of Applicants amendments an additional reference has been provided in the prior art rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is rejected as it refers back to itself, see 37 C.F.R. 1.75 Claim(s), (c) One or more claims may be presented in dependent form, referring back to and further limiting another claim…..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


5.	Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tenney U.S. Patent Publication No. 2005/0209959 in view of Shear U.S. Patent No. 7630326 further in view of Bassily et al. U.S. Patent Publication No. 2013/0263651 further in view of Chen et al. U.S. Patent Publication No. 2017/0053445.

Regarding Claim 1: Tenney discloses A system to model an industrial asset, comprising: 
an augmented system model, including: 
a system fidelity model of the industrial asset (The Examiner notes that no definition has been provided as to the industrial asset and therefore the Examiner notes that any asset in any industry would read on the presented term) to generate a first output, (Paragraph 155, normal variables) and 
a data driven model to receive the first output and to generate a second output based on the first output;
(Paragraph 155, “Now we take each individual normal and turn it into an observable.”) 
a plurality of monitoring nodes each generating a series of current monitoring node values over time that represent a current operation of the industrial asset; (Paragraph 365-372, various types of VAR utilizing time for each element values) and a model adaptation element to: 
receive the series of current monitoring node values over time and calculate a feature space version of current operation of the industrial asset, (Paragraph 365-372, various types of VAR utilizing time for each element values)
compare the feature space version of the second output of the augmented system model with the feature space version of current operation of the industrial asset, (Paragraph 365-372, various types of VAR utilizing time for each element values) and 
adapt parameters of the data driven model based on a result of said comparison. (Paragraph 374, correlate values)
	Tenney does not disclose wherein the industrial asset is a physical machine and the plurality of monitoring nodes are sensors connected to the industrial asset.
	However Shear discloses wherein the industrial asset is a physical machine and the plurality of monitoring nodes are sensors connected to the industrial asset. (Shear. Column 9, Lines 4-54)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the monitoring of a physical device as per Shear for the modeling in Tenney in order to allow for important feature of monitoring of a physical machine since that “can be useful when monitoring a factory machine.  In the case of a factory machine problem it can be important to understand the nature of the problem (e.g., lack of maintenance, low on consumables, over heating, etc.) so that a burst of full diagnostic measurement information is important to transmit.” (Shear. Column 9, Lines 8-13)
	Tenney and Shear do not explicitly recite wherein the feature space version of the second output is an n-dimensional representation of the second output, and “n” is the number of measureable features in the second output.
	However Bassily recites a feature space version of the second output is an n-dimensional representation of the second output, and “n” is the number of measureable features in the second output. (Bassily. [0018], “Similarly, any state of the system at a particular time, t, can be defined within the example three-dimensional phase space by a 3-tuple coordinate of (x.sub.t, y.sub.t, z.sub.t) where x.sub.t is a measurable value of the fuel flow at time t, y.sub.t is a measurable value of the blade speed at time t, and z.sub.t is a measurable value of the blade path temperature at time t. Thus, associated with each of the three-dimensional coordinates that define a particular location in the phase space 102 there can be an additional parameter (e.g., time t)…”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the n-dimensional type representation of Bassily for the monitoring of Tenney and Shear in order to determine multiple parameter values as well as respective points in the phase space based on the parameter values. This determination is performed in Bassily in the context of the monitoring and detection of physical equipment. See Bassily, [0018], “…As described below, a parameter other than time such as, for example, turbine speed can be associated with a set of coordinates in a phase space.  In that instance, the respective values for the measurable operating parameters when the turbine is at various speeds define various respective points in the phase space.”
	Tenney, Shear, and Bassily do not explicitly disclose wherein the global feature calculation comprises calculating a local feature vector for each of multiple given elements of the system, and combining the multiple local feature vectors into a global feature vector. 
	However Chen discloses wherein the global feature calculation comprises calculating a local feature vector for each of multiple given elements of the system, and combining the multiple local feature vectors into a global feature vector. (Chen. [0122], [0127], [0139] which each recite the concept of “a global model generation module configured to combine the local 3D models to generate a global 3D model representing a greater portion of the real-environment than any of the local 3D models individually, and to transmit at least part of the global 3D model to a device remote from the real-world environment…” The Examiner notes that the multiple elements of the system as claimed under broadest reasonable interpretation would read on an environment around the system. See also instant application [0019], “[0019] Creating a model of an industrial asset can be a difficult task because such systems will typically undergo physical and/or environmental changes over time.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the global/local calculation of Chen with the n-dimensional type representation of Bassily for Tenney and Shear in order to allow for “representing a greater portion of the real-environment than any of the local 3D models individually…” (Chen [0122])

Regarding Claim 2: Tenney discloses The system of claim 1, wherein the first output is provided directly to the data driven model, and the second output is used to calculate the feature space version of the second output. (Paragraph 155, normal variables then turned into observable variables)

Regarding Claim 3: Tenney discloses The system of claim 1, wherein the first output is used to calculate a feature space version of the first output provided to the data driven model as an input such that the second output generated by the data driven model is already in feature space. (Paragraph 155, normal variables then turned into observable variables)

Regarding Claim 5: Tenney discloses The system of claim 5, wherein the calculation of the feature space version of current operation of industrial asset comprises calculating local feature vector for each of the multiple given elements of the system and combining the calculated local feature vectors to calculate global features of current operation of the industrial asset. (Chen. [0122], [0127], [0139] which each recite the concept of “a global model generation module configured to combine the local 3D models to generate a global 3D model representing a greater portion of the real-environment than any of the local 3D models individually, and to transmit at least part of the global 3D model to a device remote from the real-world environment…” The Examiner notes that the multiple elements of the system as claimed under broadest reasonable interpretation would read on an environment around the system. See also instant application [0019], “[0019] Creating a model of an industrial asset can be a difficult task because such systems will typically undergo physical and/or environmental changes over time.”)
	See motivation for claim 1.

Regarding Claim 6: Tenney discloses The system of claim 5, wherein feature calculations comprise at least one of: (i) unsupervised learning, (ii) k-means clustering, (iii) manifold learning, (iv) non-linear embedding, (v) an isomap method, (vi) Locally-Linear Embedding ("LLE"), (vii) low-dimension projection, (viii) Principal Component (Paragraph 154, “Then for each such variable we transform it so as to produce the observable variables…”)

Regarding Claim 7: Tenney discloses The system of claim 1, wherein the data driven model is a Vector Auto-Regressive ("VAR") model. (Paragraph 365-372, various types of VAR utilizing time for each element values)

Regarding Claim 8: Tenney discloses The system of claim 7, wherein said comparing and adapting performed by the model adaptation unit use a time varying parameter VAR model. (Paragraph 365-372, various types of VAR utilizing time for each element values)

Regarding Claim 9: Tenney discloses The system of claim 7, wherein said comparing and adapting performed by the model adaptation unit use an event based re-training of the VAR model. (Paragraph 365-372, various types of VAR utilizing time for each element values)

Regarding Claim 10: Tenney discloses The system of claim 7, wherein said comparing and adapting performed by the model adaptation unit use batch-by-batch updates of the VAR model on a continuous basis. (Paragraph 365-372, various types of VAR utilizing time for each element values)

Regarding Claim 11: Tenney discloses The system of claim 1, wherein the data driven model is associated with at least one of: (i) a linear data driven model, (Paragraph 365-372, various types of VAR utilizing time for each element values) (ii) a non-linear data driven model, (Paragraph 244, non-linear effect as part of the Regime Switching Model) (iii) neural network, (iv) a fuzzy rule-based system, (v) a genetic algorithm, (vi) a clustered Vector Auto-Regressive ("VAR") model, (Paragraph 365-372, various types of VAR utilizing time for each element values) (vii) a Single Input, Single Output ("SISO") transfer function, and (viii) a Multiple Input, Multiple Output ("MIMO") transfer function. 

Regarding Claim 12: See rejection for claim 1.

Regarding Claim 13: See rejection for claim 5.

Regarding Claim 14: Tenney discloses The method of claim 13, wherein feature calculations comprise at least one of: (i) unsupervised learning, (ii) k-means clustering, (iii) manifold learning, (iv) non-linear embedding, (v) an isomap method, (vi) Locally-Linear Embedding ("LLE"), (vii) low-dimension projection, (viii) Principal Component Analysis ("PCA"), (ix) Independent Component Analysis ("ICA"), (x) neural networks, (xi) a Self-Organizing Map ("SOM") method, (xii) genetic programing, (xiii) sparse coding, (xiv) linear discriminant analysis, (xv) wavelet transform, and (xvi) Fourier transform. (Paragraph 154, “Then for each such variable we transform it so as to produce the observable variables…”)

Regarding Claim 15: Tenney discloses The method of claim 12, wherein the data driven model is a Vector Auto-Regressive ("VAR") model. (Paragraph 365-372, various types of VAR utilizing time for each element values)

Regarding Claim 16: Tenney discloses The method of claim 15, wherein said comparing and adapting performed by the model adaptation unit use a time varying parameter VAR model. (Paragraph 365-372, various types of VAR utilizing time for each element values)

Regarding Claim 17: Tenney discloses The system of claim 15, wherein said comparing and adapting performed by the model adaptation unit use an event based re-training of the VAR model. (Paragraph 365-372, various types of VAR utilizing time for each element values)

Regarding Claim 18: Tenney discloses The system of claim 15, wherein said comparing and adapting performed by the model adaptation unit use batch-by-batch updates of the VAR model on a continuous basis. (Paragraph 365-372, various types of VAR utilizing time for each element values)

Regarding Claim 19: See rejection for claim 1.

Regarding Claim 20: See rejection for claim 5.

Regarding Claim 21: Tenney discloses The method of claim 20, wherein the data driven model is a Vector Auto-Regressive ("VAR") model. (Paragraph 365-372, various types of VAR utilizing time for each element values)
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	All Claims are rejected.		

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.


SAA



February 12, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128